Case 2:19-cv-18130-KM-JBC Document 1-1 Filed 09/19/19 Page 1 of 43 PagelD: 81

1

MANDELBAUM SALSBURG P.C.

3 Becker Farm Road, Suite 105
Roseland, New Jersey 07068 wee pak
t. 973.243.7930 Vive ee
f. 973.736.4670

Attorneys for Plaintiffs wontm nD

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

ALEXANDER SALERNO, M.D., on behalf of
himself and all other healthcare providers
similarly situated, SALERNO MEDICAL
ASSOCIATES, LLP, SENIOR HEALTHCARE CIVIL ACTION No.
OUTREACH PROGRAM, INC., SVETLANA
SALERNO, M.D., AMANDA MARINO, M.D.,
DIANA LARREA, D.O., ANDREA FODOR,
N.P., GUETTY GABAUD, N.P., BELA
LASCHIVER, N.P, AIDA RAMOS, F.N.P.,
MARYELLEN ROBERTS, N.P., RAKESH K.
SAHNI, M.D., ELIZABETH D. EVANS, D.O.,
KUANG-YIAO HSIEH, M.D., JOHN H.
RUNDBACK, M.D., KEVIN HERMAN, M.D.,
ROEL P. GALOPE, D.O, VICTORIA A.
HOWELL, N.P., MARIELA PABON, R.D.,
NILAY R. SHAH, M.D., SM MEDICAL LLC,
RAMEZ W. SAMUEL, M.D., MOUNIR
ABDELSHAHID, M.D., CATALINA
DELACRUZ, M.D., PEDIATRICS AND
ADOLESCENT SAINT MARY CLINIC, LLC,
and INAS WASSEF, M.D.,

Plaintiffs,

 

 

PLAINTIFFS’ BRIEF IN SUPPORT OF ORDER TO SHOW CAUSE
SEEKING TEMPORARY RESTRAINTS

 

4830-3121-4492, v. 1
Case 2:19-cv-18130-KM-JBC Document 1-1 Filed 09/19/19 Page 2 of 43 PagelD: 82

UNITEDHEALTHCARE GROUP, INC.,
UNITEDHEALTHCARE INSURANCE
COMPANY, UNITED HEALTHCARE
COMMUNITY PLAN, AMERICHOICE, INC.,
AMERICHOICE OF NEW JERSEY, INC.,
RIVERSIDE MEDICAL GROUP, OPTUM,
INC., OPTUM CARE, INC. and JOHN DOES
1-20,

Defendants

 

MANDELBAUM SALSBURG, P.C.
3 Becker Farm Road
Roseland, NJ 07068
Ph.: 973-736-4600
On the Brief: Fax: 973-736-4670
Steven I. Adler, Esq. Attorneys for Plaintiffs

4830-3121-4492, v. 1
is

Case 2:19-cv-18130-KM-JBC Document 1-1 Filed 09/19/19 Page 3 of 43 PagelD: 83

 

TABLE OF CONTENTS
TABLE OF CONTENTS ......e cc ceccccscessceceseesseceseceneeonersneceseceneceacecsagassenseaecseecseeesacessaresanesatesaneseanessueesneeeeeesaees i
TABLE OF AUTHORITIES ..0....occeceeceeccsseseceececseeseeseceesensnecseeuseeacsseeneeeseceeseseesessaeesseseneesssessensaserneeaseaten ii
PRELIMINARY STATEMENT ..000.. oc cceceeecceesesseesseteseeeseeeneecesetensecesessssecaceseneneseesacevsuesescesnserssesesserseeseeeesates l
LEGAL ARGUMENT... cecceeceesssceeeesessesseceeencsecseeseccevaeeeessncecesaasaeeacenseecesaesecaseaeeaeenaensesaeentens 9
I. PLAINTIFFS EASILY SATISFY EACH OF THE CRITERIA
NECESSARY FOR THE ISSUANCE OF TEMPORARY RESTRAINTS........... 9
A. Plaintiffs Will Suffer Irreparable Harm if Temporary Restraints Are
Not [Imposed ooo... ee eescesceceseceseceneeessceeescessccecsseecanecsasessaeseseeeesaeesseeseaeeesneeeetees 10
B. Plaintiffs’ Claims Are Based Upon Well-Settled Rights... ee eeeeeeseeeeees 14
1. Declaratory Judgment .0...0... cece ccceceseeeeeneeeaceerecseeeeetaeesaeesseceeerensenaaeees 15
2. Breach of Contract ..... eee ceeecssecsseseeeeceseeseesecsececeesecseeneeseeseeeravenaeeeeneens 15
3. Breaches of the Implied Covenant of Good Faith and Fair Dealing.......... 16
4. Civil Conspiracy to Tortiously Refuse to Deal with Plaintiffs and
to Tortiously Interfere with their Relationships with Patients................... 17
5. Unfair Competition ..........cccccccccccsesesceesseceseceeseeesceensceeeseeenneccssesesseceaeensees 19
C. Plaintiffs Have a Likelihood of Success on the Merits... cceeeeeeeeeeeeeeeees 20
D. The Equities Favor Plaintiffs, their Patients and the Public .....0........ eee 21
I. THE ARBITRATAION CLAUSE IS UNENFORCEABLE AND,
IN ANY EVENT, PLAINTIFFS ARE ENTITLED TO AN INJUNCTION
IN AID OF ANY ARBITRATION PROCEEDING ...0.. ic eeeceeceeseeseeteceeeeneeseeetees 23
CONCLUSION 00. cecceececssescesseseesseesseseesecssesaesnescenasseesesseeeecssesseesesnceasessesessneseeesetsesssseseeseaeessesases 24
-i-

4R320-2171-4AQ? w 1
Case 2:19-cv-18130-KM-JBC Document 1-1 Filed 09/19/19 Page 4 of 43 PagelD: 84

x

 

 

 

 

 

 

 

 

 

TABLE OF AUTHORITIES

Cases
ACLU v. Black Horse Pike Reg’) Bd. of Edu., 84 F.3d 1471 n.2 (3d Cir. 1996) (en banc). ....... 10
American Civil Liberties Union v. Mukasey, 322 F.3d 240 (3d Cir. 2003).......cceeessseesseeseeeees 10
Anthony v. Eleison Pharmaceuticals, LLC, 2015 N.J. Super. Unpub. LEXIS 2115

(App. Div. Sept. 1, 2015) oo. cccccceseeeseessseeeseesseceeeeseseesseeceseessceeesseesseesesessteseeeeesesesseeeness 23
Apollo Techs, v. Centrosphere Indus., 805 F. Supp. 1157 (D.N.J. 1992) .o.cccccccccsessseeseeeneenees 14
Atalese v. U.S. Legal Services Group, L.P., 2014 WL 4689318 (N.J. 2014)... cee eeceeeseeteeeeees 23
Banco Popular N. Am. v. Gandi, 184 N.J. 161 (2005) oo... cecccccssccesssecessseesssecesseeeeessecessaeens 17
Barron v. Vision Serv. Plan, 575 F. Supp. 2d 825 (N.D. Ohio 2008) ........ ce ececceeseeereeeeeeeteeeeees 12
Bd. of Ed. of Union Beach v. N.J. Ed. Ass’n et al., 96 N.J. Super. 371 (Ch. Div. 1967)............. 11
Blumenthal v. Merrill, Lynch et al., 910 F.2d 1049 (2d Cir. 1990).......cccccccccscccseeeseceesseeeterssees 23

 

Brunswick Hills Racquet Club, Inc. v. Route 18 Shopping Center Assoc., 182 N.J 210 (2005). 17
Columbia Broadcasting Sys. V. Melody Recordings, 134 N.J. Super. 368 (App. Div. 1975)..... 19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Crowe v. DeGioia, 90 N.J. 126 (1982) oo... ccccccccsscccsscceesssccesseccessseecesssecesesesesssseesssesseetecseees 20, 21
Fairfield County Medical Association v. United Healthcare of New England,

985 F. Supp. 2d 262 (D. Conn. 2013), aff'd, 13-4608 cv (2d Cir. Feb. 7, 2014) .....0........ passim
Fletcher-Harlee Corp. v. Pote Concrete Contractors, Inc., 482 F.3d 247 (3d Cir. 2007)............. 16
Frederico v. Home Depot, 507 F. 3d 188 (3d Cir. 2007)... 0... ceccecscccessecescesesecsessseseseeessseessetenes 16
Harris v. Perl, 41 N.J. 455 (1964). o.oo. ccc ceecccccceseessseeseceesceceseeesseeesssecsnescesuceeseceesenssesseeseseesatesees 18
Highmark, Inc. v. UPMC Health Plan, Inc., 276 F.3d 160 (3d Cir. 2001)... eeeeseesseesseeeees 14
Humana Ins. Co. v. Tenet Health System, 2016 WL 5815907 (E.D. Cal. Oct. 4, 2016)... 13
Instant Air Freight Co. v. C. F. Air Freight, Inc., 882 F.2d 797 (3d Cir. 1989) ......ceccceseeeeee 10
Laidlaw, Inc. v. Student Transp. of Am., Inc., 20 F. Supp. 2d 727 (D.N.J. 1998) oo... 10
Louis Kamm, Inc. v. Flink, 113 N.J.L. 582 (E&A 1934) oo. eceeccecescceeccecenseesseeseesseesteeseessesseess 18
Malaker Corp. Stockholders Protective Comm. V. First Jersey Nat’! Bank,

163 N.J. Super. 463 (App. Div. 1978)... ccccecceseesscceeceeseeenecenceseeseneessesseeseessaeeaesnseeeaesaeensesanes 17
Mandel v. UBS/Paine Webber, Inc., 373 N.J. Super. 55 (App. Div. 2004) ....... ccc ecceeseseeeeeee 19
Marsellis v. Warner, 51 F. Supp. 2d 508 (D.N.J. 1999) ooo. oecccecccccccecccecesessecesceenscerseseseeeeersssens 10
Medical Society of the State of New York v. UnitedHealthcare of New York, Inc.,

2014 WL 581476 (E.D.N.Y. Jan. 6, 2014)... ce eccccccecccsecssscesscesecessesseceseenseesecnecesceseessseaseessenes 8
Morgan v. Union County Bd. of Chosen Freeholders, 268 N.J. Super. 337 (App. Div. 1993).... 17
N.J. Optometric Ass’n v. Hillman-Kohan, 144 N.J. Super. 411 (Ch. Div. 1976) oo... eeeeeeeeees 19
Nat’] Starch & Chem. Corp. v. Parker Chem. Corp.; 219 N.J. Super. 158 (App. Div. 1987)...... 10
Naylor v. Harkins, 11 N.J. 435 (1953)... .ccceeesceseseseesecesetesecencescesscecseeseeeceessesssesaeceaeeneeeneenseeeneeas 21
Outdoor Sports Corp. v. A.F. & L. Local 23131, 6 N.J. 217 (1951) ooo eeeeeseteeeeeeeeeeees 11, 14
Peters v. Public Service Corp. of N.J., 132 N.J. Eq. 500 (Ch. 1942),

aff'd o.b. 133 N.J. Eq. 283 (E.& A. 1943) oocececccceesccescceseeseeeseeseeeseeeseeseeessecsueeaetesseseeeseeensestes 2]
Pickett v. Lloyd’s, 131 N.J. 457 (1993) oo. .ccccccsesssesccsssecseesseessceecescenseecaceeseenseesaecsecensesaessesaaeenees 17
Printing Mart v. Sharp Electronics, 116 N.J. 739 (1989) oo... cecccesssecssceseeceseceeeeeeeeeseeesseeeetens 18
R&B Appliance Parts, Inc. v. Amana Company, L.P., 258 F.3d 783 (8" Cir. 2001)......cceeeeee 16
Russo v. Nagel, 358 N.J. Super. 254 (App. Div. 2003) 0... cecsccscecseeseeeecesecseesecaeesaeeneeseveeetes 18
S&R Corp. v. Jiffy Lube Int’l, Inc., 968 F.2d 371 (3d. Cir, 1992) occ ceecccceescesceeseeeceeereseeeeseeseees 1]
Sons of Thunder, Inc. v. Borden, Inc., 148 N.J. 396 (1997) ooo eeecccssssccesssccessneeesseeeeceneesseareseaeees 16

 

South Camden Citizens in Action v. N.J. Dept. of Env. Prot., 274 F.3d 771 (3d Cir. 2001)... 14

-ii-

AR2N.2191-AAQ? wv 4
Case 2:19-cv-18130-KM-JBC Document 1-1 Filed 09/19/19 Page 5 of 43 PagelD: 85

 

 

 

 

 

Sun Dial Corp. v. Rideout, 16 N.J. 252 (1954)... cceccceeeecescssacecsecessseessseceeceesscesseeesecerseeessecesees 10
Sussex Commons Outlets, L.L.C. v. Chelsea Prop. Group, Inc.,

2010 WL 3772543 (App. Div. 2010) oo... eceseescesesecesseecceseesceeecssencecsecsceeeeeeeseeesceseeaseaeeseeeneees 19
Teragram Corp. v. Marketwatch.com, Inc., 444 F.3d 1 (1% Cir. 2006) .....ccceccccccceeeceseseesseseseees 16
United Board Carton Corp. v. Britting, 63 N.J. Super. 517 (Ch. Div. 1959) .o..ceecceeeeseceteeeeeee 11
University of Texas v. Carmenisch, 451 U.S. 390 (1981)... cccsccecsseeesseeesseeeessneesenseeeesees 14
Statutes
28 U.S.C. §2201 (a) .occeecccccesccsccesececesssesneeescesssenecsceesaceeeenaecssesscecseceneceasenseeecssesneseeesseeeaecsatenseeeeses 15
Regulations
§422.202...eeecccccsccecceescescessesseessecseseneesseessseseessesseceaeesseesseseecesesaeeseecaesascnsessseseecaserseeseteaserseeseseeseenes 4
42 C.F.R. §422.202(a) 0. ccccccccescessccesecessceesscenesceneeenseceaaecsseecsseesetessaeensseeeaecseessaeeesseessaceeseeestaeessees 3
A2 C.F.LR. §422.202(d) oo.ccccccccscseccesscsseessceseessessecsceessesscecseeuseesscesessecsessesseessessesesseessesueceseessseeateseeaes 4
Other Authorities
Restatement (Third) of Unfair Competition §1 comment g (1995) .......ecceceseeeseeeseeseeeeeeeseeeeeeee 19

-ili-

AR2N-2191-AAQD wv 1
Case 2:19-cv-18130-KM-JBC Document 1-1 Filed 09/19/19 Page 6 of 43 PagelD: 86

Ls

PRELIMINARY STATEMENT!

Plaintiffs are inner-city medical groups and their physicians (The “Physician-
Providers”) and nurse practitioners (collectively, the “Providers”) in locations such as
Newark, East Orange, Irvington and Jersey City that provide needed healthcare primarily
for the elderly, the economically disadvantaged and their children, the medically
underserved population and people without the benefit of employer-funded healthcare
coverage (“Patients”).

Defendant United Healthcare Group, Inc. (‘UHCG”) is the largest healthcare
company in the world. In 2018 UHCG’s revenues were over $226 billion and it earned
almost $12 billion. UHCG owns Defendant United Healthcare Insurance Company
(“UHC”) and Defendant United Healthcare Community Plan (‘UHCP” or the “Plan”), a
health insurance Plan that provides medical insurance coverage for both Medicare patients
who generally do not have insurance from employers and Medicaid patients. UHCG
and/or UHC contracts with the Government and, as to Medicaid, with the State of New
Jersey, to provide this very important insurance to people who otherwise generally would
be uninsured. The Government, through the centers for Medicare and Medicaid Services
(“CMS”), reviews the Plan and its network of Providers, including Plaintiffs, to ensure
that all applicable requirements for Patients are met, including availability and
accessibility to healthcare, especially in medically underserved areas, as well as quality
of medical care provided.

Plaintiffs are Providers under the Plan. The Providers are credentialled by UHC

and provide medical services in accordance with UHC’s Provider manual so that UHC can

 

1 The within statement of facts is based upon the Verified Complaint.

4830-312 1-4492, v. 1
1
J

Case 2:19-cv-18130-KM-JBC Document 1-1 Filed 09/19/19 Page 7 of 43 PagelD: 87

X

provide its customers with all of the services under the Plan. Upon being approved by
UHC, Physician-Providers entered into the same written, form physician contract (the
“Physician Contract”) and other healthcare Providers entered into the same written, form
practitioner contract (the “Practitioner Contract”) with UHC. (The Physician Contract
and the Practitioner Contract, collectively the “Contracts”). Pursuant to the Contracts,
other than a co-pay or deductible, Providers cannot charge UHC’s customers for the
covered services provided for under the Plan. In exchange, UHC agrees to reimburse
healthcare Providers for the medical services delivered that its customers’ benefit contract
covers, and the amounts paid by UHC are based upon the lesser of the Providers’ billed
charges or UHC’s fee schedule. The Contracts also generally obligate Providers, such as
Plaintiffs, to refer Patients only to other network physicians or Providers. Some of the
Providers also have separate agreements with UHC pursuant to which they provide
medical services under other UHC medical insurance plans, although that is a much
smaller part of their practices.

The subject Plan is a Medicaid and Medicare Advantage (“MA”) dual complete
plan. This means it provides Medicare coverage (known as Medicare Part C)* and
Medicaid coverage (via contracts UHC has with States) through these Providers. Because
federal and state governments want to ensure that the elderly, the economically
disadvantaged and the medically underserved populations receive accessible, quality

healthcare, federal regulations (the “MA Regulations”) are in place that govern the

 

* Medicare Part A covers hospitalization and Part B covers direct payments to providers for outpatient
treatment.

4830-3121-4492, v. 1
Case 2:19-cv-18130-KM-JBC Document1-1 Filed 09/19/19 Page 8 of 43 PagelD: 88

provision of these services under the Contracts.> For example, Medicaid recipients
generally are entitled to select a doctor of their own choosing that are lawfully authorized
to provide services and agree to accept a plan’s terms and conditions. Likewise, health
insurance companies, like UHC, by law cannot terminate or suspend Physician-Providers
from their plans without just cause. This is also confirmed by the termination provisions
relating to Providers in the New Jersey UHCP Provider Manual (the “Manual”), which
are incorporated in the Contracts.

In or about March, 2019, UHC sent the same form letters to the Providers via
regular mail informing them that the Contracts were being terminated by UHC prior to the
expiration of their terms. Evidently realizing that it lacked cause to terminate the
Contracts early, in or about mid-April, 2019, also only via regular mail, UHC rescinded
those letters and sent new termination letters (“Termination Letters”) advising the
Providers that UHC would not renew the Contracts upon their expiration dates. The
Termination Letters all acknowledge that UHC was terminating the Providers “without
cause.” Moreover, the Termination Letters give no reason for the terminations other than
to state that

We (UHC) periodically assess our networks to help ensure they meet
the needs of our members. As a result, we sometimes have to make

difficult decisions around care provider contracts. Unfortunately, we’ve
decided not to renew your UHCCP Agreement ...

 

342 C.F.R. §422.202(a) applies to “individual physicians and management and members of groups of
physicians ...”

“ A few of the named Plaintiffs who did not receive the Termination Letters in April received certified
letters terminating their Contracts in mid-July, 2019. Only two of these Plaintiffs are not physicians.

4830-3121-4492, v. 1
!

Case 2:19-cv-18130-KM-JBC Document 1-1 Filed 09/19/19 Page 9 of 43 PagelD: 89

x

By failing to give reason(s) to the physicians for the terminations, the Termination Letters violate
the MA Regulations, the Contracts and the Manual. In particular, the MA Regulations require
UHC to provide “written notice to the physician concerning the reasons for the action.” See 42
C.F.R. §422.202(d). Moreover, the MA Regulations require UHC to disclose to the Physician-
Provider “the standards and profiling data used to evaluate the physician and the numbers and mix
of physicians needed by the MA organization ...” Id. Here, UHC failed to comply with this
section of the MA Regulations as well. The Manual also provides that if UHC intends to initiate
any proceedings regarding a Provider’s network participation, it must notify that a professional
review action has been recommended against the Provider and provide the reasons for the proposed
action. It should be undisputed that UHC failed to comply with its own Manual.

While the Termination Letters did inform the Providers that they may have the right to
appeal the terminations, which the Providers have done, the appeals were “stabs in the dark”
because the Providers had no information concerning why they are being terminated. Moreover,
a majority of the appeal panel members must be peers of the affected physicians. The Providers
do not know whether this was the case because they were not given an opportunity to appear before
any panel. They also do not know what information, if any, UHC submitted to any of the panels.
In addition, the Termination Letters informed Plaintiffs that the scope of the appeal panel’s review
of a Provider’s appeal is limited to “determining whether UHC acted according to the provisions
of the [Physician Contract]’, but that limitation does not comply with §422.202 of the MA
Regulations. In short, UHC denied the Physician-Providers their substantive and procedural due

process rights mandated by the MA Regulations.°

 

> The Regulations require UHC to provide written notice to licensing or disciplinary bodies of the
suspension or termination of a Physician Contract because of deficiencies in the quality of medical care
provided. Again, because no reasons were given for the terminations, the Physician-Providers do not

4830-3121-4492, v. 1
Case 2:19-cv-18130-KM-JBC Document 1-1 Filed 09/19/19 Page 10 of 43 PagelD: 90

What the Providers are aware of, however, is that UHC intends to notify all of their patients
that the Providers are being terminated from the Plan. UHC informed the Providers of this fact in
the Termination Letters. The Termination Letters state that “[w]e’!] communicate this change in
your participation status to your ... patients ...”. Some of these notices have already been sent.
These notices have had and will have a devastating impact on the Providers’ medical practices and
will damage these physicians’ reputations. They each cater to the elderly and the economically
challenged community and advising these Patients that the Providers are no longer in the Plan will
cause these Patients to assume that they were terminated due to providing poor medical care. It
will also cause Patients to change physicians since they cannot afford to pay for doctors not in the
Plan network (the Plan does not pay for out-of-network doctors) or it will cause Patients to switch
to other MA Plans that their doctor may be affiliated with. However, this will likely cause Patients
problems related to specialists, their prescriptions and extra costs discussed below.

Plaintiffs are also aware that UHC is misleading Patients that some of the Providers are no
longer accepting new patients. It is also informing Patients that the Providers will be dropped from
the Plan and that they are being assigned new Providers.

Terminating Providers from the Plan will have a significant negative impact on the Patients
and the public. As previously noted, the MA Regulations attempt to ensure that there is accessible
medical coverage available in underserved areas. These Plaintiffs’ medical practices see mainly
Medicaid and Medicare patients. As much as ninety percent (90%) of some of these practices
provide these services and constantly see new Patients because they are located in inner cities and

have good reputations. Moreover, based upon the MA Regulations, these Patients have freedom

 

know whether UHC will be notifying these licensing or disciplinary bodies, although they are unaware of
any reasons for UHC to do so. UHC seems to agree, having informed all of the Providers that they were
terminated “without cause.”

4830-3121-4492, v. 1
Case 2:19-cv-18130-KM-JBC Document 1-1 Filed 09/19/19 Page 11 of 43 PagelD: 91

of choice within the Plan. In fact, MA Patients have different plans to choose from and specifically
chose the Plan based upon the physicians in the Plan’s network. By terminating the Providers,
UHC is interfering with Plan participants’ selection of them. It is also critically important to note
that the open enrollment period under the Plan to choose a primary care physician or to change
physicians is October 15, 2019 to December 7, 2019. If UHC is not enjoined and restrained from
terminating the Providers, many Patients will not select the Providers or they will switch to
different Providers, especially considering the false information being conveyed by UHC that they
are not accepting new Patients or imminently will be removed from the Plan. This will have a
devastating impact on the Providers’ practices as UHC is one of the largest, if not the largest, MA
organization.

In addition, Plaintiffs are mainly primary care doctors (“Primary Care Physicians’).
They typically have relationships with specialists in the Plan to whom they send Patients. If a
Primary Care Physician is terminated from the Plan, and a Patient remains in the Plan, they will
likely be sent to different specialists. Moreover, if they follow their Primary Care Physician to a
different plan, the Primary Care Physician will have to recommend different specialists who
participate in the new plan. This will also likely impact the types of medicine that can be
prescribed and will impact Patient’s deductibles and co-pays.

It also appears that UHC is interfering with participants’ selection of the Providers in order
to steer these Patients to an extremely large medical provider, Defendant Riverside Medical Group
(“RMG”), with some 85 offices in New Jersey that it owns. This financial motive does not
constitute a lawful basis to terminate the Physician-Providers under the MA Regulations and, even

if this wasn’t the motivating factor for the termination decisions, UHC has no lawful basis to

4830-3121-4492, v. 1
Case 2:19-cv-18130-KM-JBC Document 1-1 Filed 09/19/19 Page 12 of 43 PagelD: 92

terminate the Physician-Providers. If it did, one would assume that it would have informed them
of any permissible reasons as the MA Regulations require.

In short, as set forth below, the Providers’ claims, for a declaratory judgment, breach of
contract, breach of the implied covenant of good faith and fair dealing, civil conspiracy, concerted
refusal to deal, tortious interference with contract and with prospective economic advantage, and
unfair competition all state well recognized claims and settled legal rights. The Providers will
suffer irreparable harm to their reputations as well as the good will of their practices without
injunctive relief, and also have a substantial likelihood of success on the merits with regard to their
claims. There can be little, if any, doubt that UHC has failed to comply with the MA Regulations
and has breached the Contracts, resulting in a tortious interference of Plaintiffs’ contractual
relations and prospective economic advantage with their Patient bases.

Balancing the equities also surely favors Plaintiffs. All they are seeking at this time is for
the Court to maintain the status quo, allowing them on a temporary basis to remain in the Plan.
There will be no harm to UHC should this temporary relief be granted, especially considering that
it is not arguing Plaintiffs provide poor medical care or are inadequately providing medical care to
their underserved communities. Finally, the impact on the public should UHC not be temporarily
enjoined and restrained is obvious and would be substantial. Without access to these Providers,
Patients may go without treatment either because they can’t afford to remain with the Providers
and pay them with their own funds and have no means to travel to other Providers, whether in or
outside of the Plan’s network. This would also impact what specialists they will, or will not, be
able to see and what medicines can be prescribed to them. Many Patients have long-term care
plans with the Providers which will be significantly interfered with unless temporary restraints are

ordered.

4830-3121-4492, v. 1
1
J

Case 2:19-cv-18130-KM-JBC Documenti1-1 Filed 09/19/19 Page 13 of 43 PagelD: 93

Therefore, as set forth below, the Providers easily establish each of the prongs for a
temporary restraining order. Moreover, all the Providers ask at this time is that the Court maintain
the status quo to not only protect them and their practices, but also their indigent patients and
children to make sure they receive the healthcare to which they are entitled by contract and under
the law.

As set forth below, under the identical circumstances, another court provided the very relief
that the Providers are requesting here. In Fairfield County Medical Association v. United

Healthcare of New England, 985 F. Supp. 2d 262 (D. Conn. 2013), aff'd, 13-4608 cv (2d Cir. Feb.

 

7, 2014) (copy attached), the Court granted Providers a preliminary injunction, finding that the
same facts established that United Healthcare had denied providers their substantive and
procedural due process rights under the MA Regulations and breached their physician contracts.
As aresult, the Court enjoined United Healthcare from terminating the providers and ordered it to
include them in all marketing materials and the Plan’s directory, the identical relief the Providers

seek herein.®

 

® A similar case was filed against UnitedHealthcare of New York, Inc. That case was stayed pending the
decision concerning injunctive relief in Fairfield County Medical Association and settled thereafter. See
Medical Society of the State of New York v. UnitedHealthcare of New York, Inc., 2014 WL 581476
(E.D.N.Y. Jan. 6, 2014).

4830-3121-4492, v. 1
Case 2:19-cv-18130-KM-JBC Document 1-1 Filed 09/19/19 Page 14 of 43 PagelD: 94

LEGAL ARGUMENT

I. PLAINTIFFS EASILY SATISFY EACH OF THE
CRITERIA NECESSARY FOR THE ISSUANCE OF
TEMPORARY RESTRAINTS

 

As noted above, this case is virtually identical to Fairfield County Medical Association v.

United Healthcare of New England, 985 F. Supp. 2d 262 (D. Conn. 2013) and this Court need look

 

no further than that decision to grant Plaintiffs the temporary injunctive relief sought by this
application. Such relief will simply maintain the status quo pending a fuller review of the facts.

Like here, in Fairfield County Medical Association, Plaintiff sought injunctive relief

 

enjoining UHC from terminating approximately 2,200 doctors from UHC’s MA Plan. It sought
an order enjoining UHC from terminating them from UHC’s network, from notifying its MA
customers that physicians will be terminated and compelling UHC to market the affected

physicians in its directories. Like here, in Fairfield County Medical Association, UHC described

 

its removal of physicians from the MA plan as a “termination without cause.” Plaintiff also raised
the same claims as asserted herein, including violations of the MA Regulations, violations of the
doctors’ substantive and procedural rights to appeal the terminations, breach of the Physician
Contract and breach of the implied covenant of good faith and fair dealing.’

The District Court in Fairfield County, after reviewing the facts, concluded that Plaintiff
was entitled to maintain the status quo “to preserve the Court’s ability to later render a meaningful
final decision on the merits ...”. Moreover, reviewing the elements necessary for injunctive relief,

the Court found that restraints were appropriate and that “UHC’s arbitration requirement did not

 

? One difference between this case and Fairfield County Medical Association is that in Fairfield County,
Plaintiffs were asking for time for their affected members to undergo a full appeal, arbitration and review
process prior to any termination, while here Plaintiffs submit that the arbitration clause in the Contracts is
unenforceable. See Point II, infra.

4830-3121-4492, v. 1
Case 2:19-cv-18130-KM-JBC Document 1-1 Filed 09/19/19 Page 15 of 43 PagelD: 95

preclude the court from issuing an injunction in aid of arbitration.” As set forth below, and as in
Fairfield County, Plaintiffs meet all of the elements necessary for injunctive relief and, therefore,
Plaintiffs respectfully request that the same restraints as in Fairfield County be imposed herein to
maintain the status quo.

A party is entitled to a temporary restraining order where it establishes (a) the relief is
necessary to prevent irreparable harm; (b) the legal right underlying the claim is settled; (c) the
applicant is reasonably likely to prevail ultimately on the merits; and (d) the balance of hardships

to the parties favors the relief. American Civil Liberties Union v. Mukasey, 322 F.3d 240, 250 (3d

 

Cir. 2003); ACLU v. Black Horse Pike Reg’] Bd. of Edu., 84 F.3d 1471, 1477 n.2 (3d Cir. 1996)

 

(en banc). Harm is generally considered irreparable in equity if it cannot be redressed adequately
by monetary damages. Marsellis v. Warner, 5] F. Supp. 2d 508, 528 (D.N.J. 1999); Instant Air

Freight Co. v. C. F. Air Freight, Inc., 882 F.2d 797, 801 (3d Cir. 1989). Plaintiffs easily satisfy

 

each of the four prongs of the standard, warranting the entry of a temporary restraining order
against the UHC Companies.

A. Plaintiffs Will Suffer Irreparable Harm if Temporary Restraints Are
Not Imposed

Should this Court not temporarily restrain the UHC Companies from informing Plaintiffs’
patients that Plaintiffs are being terminated from the Plan, Plaintiffs will suffer damage to their
reputations as well as damage to the good will of their medical practices. This type of injury is
regularly found to be irreparable, justifying injunctive relief. “The loss of good will ... and the

interference with customer relations” form the basis for a finding of irreparable harm. Laidlaw

 

Inc. v. Student Transp. of Am., Inc., 20 F. Supp. 2d 727, 766 (D.N.J. 1998); see also Sun Dial

 

Corp. v. Rideout, 16 N.J. 252, 259 (1954); Nat’] Starch & Chem, Corp. v. Parker Chem. Corp.;

219N.J. Super. 158, 162-63 (App. Div. 1987).

10
4830-3121-4492, v. 1
Case 2:19-cv-18130-KM-JBC Document 1-1 Filed 09/19/19 Page 16 of 43 PagelD: 96

Harm is considered “irreparable” if it cannot be adequately addressed by money damages.
Ordinarily, the type of harm plaintiff seeks to avoid by way of injunctive relief is the kind of harm
that cannot be compensated with money damages due to the nature of the claimed injury and the

right affected. Outdoor Sports Corp. v. A.F. & L. Local 23131, 6 N.J. 217, 229-30 (1951); Bd. of

 

Ed. of Union Beach v. N.J. Ed. Ass’n et al., 96 N.J. Super. 371, 391 (Ch. Div. 1967). Losing
customers or patients has been found to be irreparable because damages are inadequate or not

readily calculable. As the Court held in United Board Carton Corp. v. Britting, 63 N.J. Super. 517,

 

533 (Ch. Div. 1959).

“But, is the remedy by way of money damages adequate here? I think
not. Any computation of money damages at this time cannot be made
with any degree of reasonable certainty. Who can calculate the amount
of future profits lost by reason of the wrongful taking away of plaintiff's
customers? It is a well established rule that equity will intervene to grant
equitable relief when the damages at law are inadequate, or not readily
calculable.”

Irreparable injury based on harm to good will is nothing new in this Circuit. “Grounds for
irreparable injury include loss of control of reputation, loss of trade, and loss of good will.” S&R

Corp. v. Jiffy Lube Int'l, Inc., 968 F.2d 371, 378 (3d. Cir. 1992).

 

In Fairfield County, the medical society alleged the same irreparable harm as Plaintiffs
claim herein, namely damage to the doctors’ reputations (“... the concern that patients will see a
physician’s removal from UHC’s MA network as evidence of physician malpractice or
unscrupulousness”), harm to consumers (“... consumer confusion over whether or not a specific
physician will remain in-network and the impact of that information on a consumer’s decision to
enroll in UHC’s MA program”), damage to long-standing trust relationships between patients and
their physicians, and the potential hardship to patients (“in trying to identify new in-network

physicians resulting in a disruption of those patients’ continuity of care and access to appropriate

11
4830-3121-4492, v. 1
Case 2:19-cv-18130-KM-JBC Document1-1 Filed 09/19/19 Page 17 of 43 PagelD: 97

physician-providers/specialists.”) The Court in Fairfield County found these potential harms to be
irreparable, noting that

[Several] district and circuit courts have found disruption of the
physician-patient relationship can cause irreparable harm that
justifies issuing preliminary injunctive relief, particularly when the
patient belongs to a vulnerable class or may have a deep trust
relationship with the physician because of the serious nature of a
patient’s illness or medical needs. Other district courts have found
that dropping certain physicians from insurance plans, or altering
elderly patients’ access to specialists by terminating provider plans
with those physicians, may cause irreparable harm and offend the
public interest” (citations omitted).

The Court in Fairfield County also cited numerous cases holding that irreparable harm may
exist when there is a loss of good will, the movant might suffer reputational harm, face exclusion
from certain business opportunities, or face a significant threat to that party’s business. All of
these harms are present here as well. The court in Barron v. Vision Serv. Plan, 575 F. Supp. 2d
825, 836 (N.D. Ohio 2008), recognized the reality of the situation faced by Plaintiffs herein.

“Tt is unlikely that many patients would see a non-network [doctor]
when they could see a network [doctor] for significantly less ...

If [plaintiff], furthermore, were to prevail on his claim against [the
insurers], it is unlikely that many of his former patients would return to
him once he rejoined the network. In the meantime, most patients
would have found other providers. Many, if not most, of the patients
would probably not go through the additional effort of switching
[doctors] for a second time in a short period. Even those who did
consider returning might not as a result of the lawsuit’s impact on
[plaintiff's] reputation.”

Plaintiffs’ situation is potentially even more dire here, as the open enrollment period is set to begin
on October 15, 2019. Patients will be forced to decide whether to remain with Plaintiffs or choose
another Provider for the upcoming year. UHC has exacerbated the harm by misrepresenting that
some of the Providers are “not accepting patients” and by indicating the dates in the upcoming

months when Providers are ending their participation in the Plan.

12
4830-3121-4492, v. 1
Case 2:19-cv-18130-KM-JBC Documenti1-1 Filed 09/19/19 Page 18 of 43 PagelD: 98

Fairfield County also recognized why the irreparable harm is magnified here with the UHC
as the defendant.
This harm is magnified because United is far and away the largest
Medicare insurance provider in Connecticut. Loss of United Medicare
insureds translates to both a larger loss of market share and broader
reputational harm to affected doctors than would termination from a
smaller plan.

In another, similar case involving significant uncertainty concerning medical coverage for

thousands of MA enrollees, the District Court in Humana Ins. Co. v. Tenet Health System, 2016

 

WL 5815907, at *3 (E.D. Cal. Oct. 4, 2016) found irreparable harm, holding that

[i]f the status quo is not maintained, the 5,000 enrollees will be affected

because the two hospitals (as of September 30) are no long(er) “in

network,” and it is possible that the enrollees may no longer be able to

continue to receive care at the two hospitals. Also, the change of

“network status” prior to 2017 would affect Plaintiffs’ goodwill with its

enrollees and, because the Medicare Open Enrollment Period begins on

October 15, 2016, Plaintiffs’ ability to solicit new enrollees and keep its

existing enrollees ... appears to be significantly compromised (citations

omitted).
In fact, the District Court issued an ex parte temporary restraining order because of “the possible
effect on Plaintiffs’ goodwill, the 5,000 current enrollees who would be affected by this status, and
the open enrollment period ...” Id. at *4.

Moreover, here Plaintiffs are seeking nothing more than to maintain the status quo ante.

They have been under contract with UHC for years without any issues concerning the quality of
medical care rendered to Patients. In fact, SMA has been lauded by UHC in a full page
announcement in the Newark Star Ledger and also received a large financial bonus based upon the
medical group’s stellar performance in delivering health care to UHC’s customers. The relief

requested will not change anything. It simply will enable this Court to maintain the status quo and

preserve the rights between the parties pending final disposition of their dispute. University of

13
4830-3121-4492, v. 1
Case 2:19-cv-18130-KM-JBC Document 1-1 Filed 09/19/19 Page 19 of 43 PagelD: 99

Texas v. Carmenisch, 451 U.S. 390, 395 (1981) (purpose of injunctive relief is “to preserve the
relative positions of the parties until a trial on the merits can be held”). The “object of an
interlocutory injunction is to prevent some threatening irreparable mischief which should be
averted until opportunity is offered for a full and deliberate investigation of the case.” Outdoor
Sports Corp., Id., 6 N.J. at 230.

B. Plaintiffs’ Claims Are Based Upon Well-Settled Rights

As made clear above, without the imposition of temporary restraints, Plaintiffs will suffer
irreparable harm. See Point IA, supra.

In addition to irreparable harm, Plaintiffs must demonstrate that their claims are based on
settled legal rights and that they have a reasonable likelihood of success on the merits. This
standard is met where the moving party merely shows a “reasonable probability, not the certainty,

of success on the merits.” Apollo Techs, v. Centrosphere Indus., 805 F. Supp. 1157, 1191 (D.N.J.

 

1992); in accord, South Camden Citizens in Action v. N.J. Dept. of Env. Prot., 274 F.3d 771, 777
(3d Cir. 2001) (a party need only demonstrate “reasonable probability of eventual success in the
litigation”) (emphasis in original); Highmark, Inc. v. UPMC Health Plan, Inc., 276 F.3d 160, 173
(3d Cir. 2001) (“For purposes of granting preliminary injunction on the basis of pendent State law
claims it is sufficient that [Plaintiffs] be found likely to succeed on one of the common law
claims.”) Here, as set forth below, the Verified Complaint asserts various, straight-forward, widely
recognized claims for a declaratory judgment (Count One), breaches of contract (Count Two),
breaches of the implied covenant of good faith and fair dealing (Count Three), civil conspiracy
(Count Four), tortious refusal to deal (Count Five), unfair competition (Count Six) and tortious

interference with contract and with prospective economic advantage (Counts Seven and Eight).

14
4830-3121-4492, v. 1
Case 2:19-cv-18130-KM-JBC Document 1-1 Filed 09/19/19 Page 20 of 43 PagelD: 100

1. Declaratory Judgment

28 U.S.C. §2201(a) authorizes courts to “declare the rights and other legal relations of any
interested party seeking such declaration, whether or not further relief is or could be sought.” To
maintain such an action, there must be an “actual controversy” between adverse parties.

First, it is beyond question that Plaintiffs have a significant interest in this lawsuit. The
UHC Companies have already notified the named Providers that they are being removed as
Providers under the Plan when their Contracts expire and that their Patients will be so informed.
Additionally, these Providers are the parties Congress sought to protect when issuing the MA
Regulations. Congress specifically enacted the MA Regulations so that these physicians could
only be terminated with just cause such as if they deliver poor quality medical services or they are
inaccessible to Patients in underserved geographic areas. Accordingly, it cannot be disputed that
the Providers have significant interest in the litigation.

Second, Plaintiffs amply satisfy the requirement that there be a “justiciable controversy.”
Here, the MA Regulations and the Manual set a high bar concerning what is necessary for the
UHC Companies to terminate a Provider. Moreover, the Providers allege that there was an
understanding that they were entering into an all-services agreement and that there were express
promises to treat them fairly in the Guiding Principles and promises to treat them fairly and in
good faith implied in the Contracts. These claims, and the others in the Complaint, easily establish
a justiciable controversy.

2. Breach of Contract.

To plead a claim for breach of contract, a plaintiff must allege that there was a contract
between the parties, a breach of that contract, damages flowing therefrom and that the party stating

the claim performed its own contractual obligations. Frederico v. Home Depot, 507 F. 3d 188,

15
4830-3121-4492, v. 1
Case 2:19-cv-18130-KM-JBC Document 1-1 Filed 09/19/19 Page 21 of 43 PagelD: 101

203 (3d Cir. 2007). An enforceable bilateral agreement requires an offer, an acceptance,
consideration and a meeting of the minds upon all of the essential terms of the agreement. Fletcher-

Harlee Corp. v. Pote Concrete Contractors, Inc., 482 F.3d 247, 250 (3d Cir. 2007).

 

Here, the Contracts and Manual are enforceable agreements that the Providers claim the
UHC Companies breached despite the Providers performing all of their contractual obligations.
Moreover, the Providers claim that the Guiding Principles also set forth a binding contract wherein
the UHC Companies promised to treat them fairly and that the UHC Companies breached that
agreement. Without doubt, these are well settled claims.

Finally, the Contracts required notice of termination be sent via certified mail, return
receipt requested which, for the majority of the Plaintiffs, they weren’t. Similarly, the Manual
requires notice by certified mail whenever there is a quality management issue. Plaintiffs were
entitled to such notification and the failure to do so constitutes a clear breach of contract. R&B

Appliance Parts, Inc. v. Amana Company, L.P., 258 F.3d 783 (8 Cir. 2001) (letter via certified

 

mail, return receipt requested, was a condition precedent to terminating a distributorship
agreement, referencing the universal rule that “cancellation without the consent of the other can
be effected only by strict compliance with such terms and conditions as are contained within the

agreement”) (citations omitted); Teragram Corp. v. Marketwatch.com, Inc., 444 F.3d 1, 10 (1* Cir.

 

2006) (inadequate notice sent where licensee was required to send notice by personal delivery or
certified mail, return receipt requested).
3. Breaches of the Implied Covenant of Good Faith and Fair Dealing.
In addition to the express terms of a contract, the law provides that every contract contains

an implied covenant of good faith and fair dealing. In the seminal case of Sons of Thunder, Inc.

 

v. Borden, Inc., 148 N.J. 396 (1997), the New Jersey Supreme Court explained that “[a]ll contracts,

 

16
4830-3121-4492, v. 1
Case 2:19-cv-18130-KM-JBC Document 1-1 Filed 09/19/19 Page 22 of 43 PagelD: 102

«

under New Jersey law, include an implied covenant that the parties to the contract will act in good
faith.” See also Pickett v. Lloyd’s, 131 N.J. 457, 467 (1993).

A party to a contract must not act in bad faith, dishonestly, or with improper motive to
destroy or injure the right of the other party to receive the benefits or reasonable expectations of

the contract. Model Civil Jury Charge, 4.10 J; Brunswick Hills Racquet Club, Inc. v. Route 18

 

Shopping Center Assoc., 182 N.J 210, 230-31 (2005).

Here, not only did the UHC Companies expressly agree to treat the Providers fairly in the
Guiding Principles, it was implied in the Physician Contracts and Manual that the Providers would
be treated fairly if the UHC Companies intended to terminate their participation as Providers under
the Plan. They failed to do so, however, in a variety of ways, including not providing any reasons
for the terminations, or supporting information required by the MA Regulations or the Manual
and, upon information and belief, not providing appeal panels comprised of the physicians’ peers.
As with the declaratory judgment and breach of contract claims, the claims in Count Three for
violations of the implied covenant of good faith are based upon well-settled rights.

4. Civil Conspiracy to Tortiously Refuse to Deal with Plaintiffs and
to Tortiously Interfere with their Relationships with Patients.

A civil conspiracy is a combination of two or more persons acting in concert to commit an
unlawful act. The principal element of the claim is an agreement between the parties to inflict a
wrong against or injury upon another, and an overt act that results in damage. Banco Popular N.
Am. V. Gandi, 184 N.J. 161, 177 (2005), citing Morgan v. Union County Bd. of Chosen
Freeholders, 268 N.J. Super. 337, 364 (App. Div. 1993).

In order for there to be a civil conspiracy, there must have been an underlying unlawful
act. Malaker Corp. Stockholders Protective Comm. v. First Jersey Nat’] Bank, 163 N.J. Super.

463, 491 (App. Div. 1978). Here, the Providers allege that the UHC Companies conspired with

17
4830-3121-4492, v. 1
Case 2:19-cv-18130-KM-JBC Document 1-1 Filed 09/19/19 Page 23 of 43 PagelD: 103

a

each other and RMG, among other things, to tortiously refuse to deal with them, to have them
terminated as Providers under the Plan and to tortiously interfere with the Providers’ relationships
with their Patients. These tort claims are all recognized in New Jersey and constitute the
underlying unlawful acts.

The law protects those in the pursuit of their livelihood ... A person who unjustifiably
interferes with the contract of another is guilty of a wrong. The protection of the law is not limited
only to those contracts already made, but also protects a person’s interest in a reasonable
expectation of economic gain.” N.J. Model Jury Charge 3.30B, see also Printing Mart v. Sharp
Electronics, 116 N.J. 739, 749 (1989) (“An action for tortious interference with a prospective
business relation protects the right ‘to pursue one’s business, calling or occupation free from undue

influence or molestation’” (citing Louis Kamm, Inc. v. Flink, 113 N.J.L. 582, 586 (E&A 1934).

 

Not only does New Jersey law protect a party’s interest in a contract already made, “[t]he law
protects also a [person’s] interest in reasonable expectations of economic advantage.” Harris v.
Perl, 41 N.J. 455, 462 (1964).

The elements of a claim for tortious interference with a contract include (1) actual
interference with a contract, (2) interference inflicted intentionally by a defendant not a party to
that contract, (3) that interference was without justification, and (4) that the interference caused
damage. Russo v. Nagel, 358 N.J. Super. 254, 268 (App. Div. 2003). The elements of a claim for
tortious interference with prospective economic advantage include (1) some reasonable
expectation of economic advantage, (2) Defendant’s action was malicious in the sense that the
harm was inflicted intentionally and without justification or excuse, (3) the interference caused

loss or there was a reasonable probability that Plaintiff would have obtained the anticipated

18
4830-3121-4492, v. 1
Case 2:19-cv-18130-KM-JBC Document 1-1 Filed 09/19/19 Page 24 of 43 PagelD: 104

economic benefit and (4) the injury caused the Plaintiff damage. Mandel v. UBS/PaineWebber,

 

Inc., 373 N.J. Super. 55, 79-80 (App. Div. 2004).

Here, the Providers have contractual relations with their Patients. Services are provided in
exchange for payment. By terminating Providers under the Plan, the UHC Companies are
tortiously interfering with those contractual relations. The Providers also have a reasonable
expectation that their longstanding Patients would continue to obtain healthcare from them but for
the UHC Companies’ actions. Likewise, to the extent RMG is pressuring the UHC Companies to
refuse to deal with and terminate the Providers in order to secure the Providers’ patients for itself,
RMG is tortiously interfering with the Contracts between the Providers and the UHC Companies
and the Providers’ reasonable expectation that they would continue to derive economic benefit
from remaining Providers under the Plan. Because all of these claims are based on well-settled
law, the Providers are entitled to a temporary restraining order.

5. Unfair Competition.

“T]he essence of unfair competition is fair play.” Columbia Broadcasting Sys. v. Melody
Recordings, 134 N.J. Super. 368, 376 (App. Div. 1975). Unfair competition is achieved through
“the misappropriation of one’s property by another which has some sort of commercial or

pecuniary value.” N.J. Optometric Ass’n v. Hillman-Kohan, 144 N.J. Super. 411 (Ch. Div. 1976).

 

“Thus, the purpose of the law regarding unfair competition is to promote higher ethical standards
in the business world.” Id. at 427. The common law tort of unfair competition historically has
been considered a subspecies of the class of torts known as tortious interference with business or
contractual relations. Sussex Commons Outlets, L.L.C. v. Chelsea Prop. Group, Inc., 2010 WL
3772543 (App. Div. 2010) (citing See Restatement (Third) of Unfair Competition §1 comment g

(1995)).

19
4830-3121-4492, v. 1
Case 2:19-cv-18130-KM-JBC Document 1-1 Filed 09/19/19 Page 25 of 43 PagelD: 105

Here, for the reasons set forth above concerning RMG’s tortious interference with the
Providers’ contractual rights with the UHC Companies and with their Patients, as well as the
Providers’ prospective economic advantage with both, RMG has engaged in unfair competition.
Like all of Providers’ other claims, the unfair competition claim is based on a well-settled right.

C. Plaintiffs Have a Likelihood of Success on the Merits

As held in Crowe v. DeGioia, 90 N.J. 126, 132-33 (1982), to obtain temporary relief, the
material facts must not be in dispute. Stated differently, a plaintiff must make a preliminary
showing of a reasonable probability that the movant will be successful at trial. Id. at 133.

Here, the material facts are undisputed. Plaintiffs were told by the UHC Companies that
they were being removed as Providers under the Plan and, in violation of the MA Regulations and
Manual, were given no reason for that drastic decision. Jt is even more troubling considering some
of the Plaintiffs participate in other UHC plans and they were not terminated there. This raises
real questions as to the legitimacy of UHC’s decision. Moreover, even if UHC decided to
terminate Plaintiffs for legitimate reasons, such as poor healthcare outcomes for their Patients
(which Plaintiffs absolutely deny and are unaware of), the MA Regulations and the Manual require
supporting information to be provided to the Providers so that they can decide whether to appeal
and address the allegations. It is undisputed, however, that such information was not given to
them, interfering with their procedural and substantive due process rights. As a result, it is clear
that material facts relating to Plaintiffs’ terminations are not in dispute and that, at a minimum,
Plaintiffs have a likelihood of success on the merits of their declaratory judgment, breach of
contract and breach of the implied covenant of good faith and fair dealing claims. These
undisputed facts also demonstrate that Plaintiffs have a substantial likelihood of success on the

merits of their tortious interference claims.

20
4830-3121-4492, v. 1
|

Case 2:19-cv-18130-KM-JBC Document 1-1 Filed 09/19/19 Page 26 of 43 PagelD: 106

In Fairfield County, the Court found that Plaintiffs had a substantial likelihood of success
on the merits of their contract-based claims. Id. at 272. That UHC tried to terminate the providers
by a plan amendment rather than at the expiration of the terms of the Contracts does not matter
because of the multitude of violations of the MA Regulations and the Manual here by UHC.
Moreover, in Fairfield County the Court noted that the amendment was, in fact, a termination of
Plaintiffs’ right to participate in the Plan. Id. at 273. Furthermore, the Court found that when
UHC suspends or terminates such an agreement, it is required to provide the information mandated
by the MA Regulations, which did not occur there “in apparent breach of both Medicare
regulations and the physician contract provisions ...” Id. at 273.

Moreover, the requirement that Plaintiffs must demonstrate a likelihood of success is
tempered by the principle that mere doubt as to the validity of the claim is not an adequate basis
to refuse to maintain the status quo. Crowe, Id., 90 N.J. at 133. Naylor v. Harkins, 11 N.J. 435
(1953). Indeed, the point of temporary relief is to maintain the parties in substantially the same
condition “when the final decree is entered as they were when the litigation began.” Peters v.

Public Service Corp. of N.J., 132 N.J. Eq. 500 (Ch. 1942), aff'd o.b. 133 N.J. Eq. 283 (E.&A.

 

1943). It cannot be disputed that this is all Plaintiffs are asking for at this time. They want to
maintain the status quo as it has existed for many years for many of the Plaintiffs. Surely, requiring
the parties to continue that relationship, even if only temporarily, will not prejudice Defendants
and, at the same time, would protect the significant interests of Plaintiffs’ Patients and the public
at large as addressed below.

D. The Equities Favor Plaintiffs, their Patients and the Public

Finally, balancing the equities here leads to one conclusion: temporary restraints are

appropriate and, in fact, needed.

21
4830-3121-4492, v. 1
Case 2:19-cv-18130-KM-JBC Document 1-1 Filed 09/19/19 Page 27 of 43 PagelD: 107

Without restraints, Plaintiffs’ good will and reputations will be irreparably harmed, their
Patients will be harmed, including the sacrosanct relationship between a Patient and his or her
doctor, and the public will be harmed by interfering with their ability to obtain needed healthcare,
especially in underserved areas. These Patients, many indigent, cannot afford to pay their Primary
Care Physicians out of their own pockets because the Plan does not provide any benefit for patients
to go out-of-network. Moreover, most Patients simply cannot hop in a car to locate other doctors
in the Plan. And, finally, if they follow their Primary Care Physician to a different health insurance
plan, that plan would likely require them to see different specialists and to switch medications
(even if they are satisfied with whatever medicines they are taking now). In short, without being
able to receive healthcare from Plaintiffs, many may go without needed healthcare at all or their
care plan will be terribly compromised.

When dealing with this element for injunctive relief, the court in Fairfield County held that
UHC offered no evidence of injury should the injunctive relief be granted, while the failure to
grant injunctive relief would cause the physicians irreparable harm. Id. at 274, n.9, For the same
reasons, balancing the equities favors Plaintiffs herein. None of the Providers are being terminated
for cause and, therefore, allowing them at least temporarily to remain in the Plan will not harm

UHC while refusing to impose restraints will harm Plaintiffs, Patients and the public at large.

22
4830-3121-4492, v. 1
4

Case 2:19-cv-18130-KM-JBC Document 1-1 Filed 09/19/19 Page 28 of 43 PagelD: 108

I. THE ARBITRATION CLAUSE IS UNENFORCEABLE
AND, IN ANY EVENT, PLAINTIFFS ARE ENTITLED TO
AN INJUNCTION IN AID OF ANY ARBITRATION
PROCEEDING
The arbitration clauses in the Contracts do not satisfy New Jersey law and, therefore, are
unenforceable. In any event, that issue is for another day as this Court has the right to issue
injunctive relief in aid of any arbitration that may be ordered.
In Atalese v. U.S. Legal Services Group, L.P., 2014 WL 4689318 (N.J. 2014), the New
Jersey Supreme Court held that an arbitration clause that waives the right to sue in court is
unenforceable unless it states “its purpose clearly and unambiguously.” In Atalese, the Court
found that the clause did not explain what an arbitration is, nor [did] it indicate how arbitration is
different from a proceeding in a court of law.” Moreover, in Anthony v. Eleison Pharmaceuticals,
LLC, 2015 N.J. Super. Unpub. LEXIS 2115 (App. Div. Sept. 1, 2015), the Appellate Division
emphasized that express language waiving the right to a jury is a necessary component of an
enforceable arbitration agreement. Here, the arbitration clause in the Contracts is woefully
deficient and should be found to be unenforceable, although this issue is for another day.
Regardless, however, of whether the arbitration clause in the Contracts ultimately will be
enforceable, the law is clear that this Court can enter injunctive relief in aid of arbitration. Fairfield
County Medical Association v. United Healthcare of New England, 985 F. Supp. 2d 262, 269 (D.
Conn. 2013) (“United’s arbitration requirement does not preclude this court from issuing an
injunction in aid of arbitration. The Federal Arbitration Act contemplates that federal courts may
be required to review and enforce private agreements to arbitrate”), and this decision was affirmed

on appeal. Arbitration “can become a ‘hollow formality’ if parties are able to alter irreversibly the

status quo before the arbitrators are able to render a decision in the dispute.” Blumenthal v. Merrill

 

Lynch et al., 910 F.2d 1049, 1053 (2d Cir. 1990). Thus, “the issuance of an injunction to preserve

23
4830-3121-4492, v. 1
Case 2:19-cv-18130-KM-JBC Document 1-1 Filed 09/19/19 Page 29 of 43 PageID: 109

*

the status quo pending arbitration fulfills the court’s obligation under the [Federal Arbitration Act]
to enforce a valid agreement to arbitrate.” Id. at 1054.

The circumstances here are a perfect example for why injunctive relief should be granted,
even if the dispute is to be arbitrated. Absent immediate relief, there will be many dire
consequences for elderly patients, including a disruption in their continuity of care that is vital to
their health and well-being, as well as to their limited finances, as well as significant consequences
to the Providers that cannot be remedied solely by monetary relief. For all of these reasons, and

the reasons set forth above, a temporary restraining order should be issued.

CONCLUSION
For all of the foregoing reasons, Plaintiffs respectfully request that the Court grant their

order to show cause and issue a temporary restraining order to preserve the status quo.

Respectfully submitted,

. Ded LSBURG, P.C.
By:

Sééven I. Adler Esq.

Dated: lis \4

24
4830-3121-4492. v. 1
! !

9/16/2019 Case 2:19-Cv-18130-K\ EB add GUIMTES it] des Edge Q362 UohS, | AeA O01 DP date 2sAPe|D: 110

 

© © @

 

 

Home / Browse Decisions / E.Supp.2d / 985 / 985 F.Supp.2d 262 (2013)

MEDICAL ASS'N v. UNITED HEALTHCARE OF NEW ENGLAND

No. 3:13-CV-1621 (SRU). Email | Print | Comments (a)

 

View Case Cited Cases Citing Case

 

985 E.Supp.2d 262 (2013)
FAIRFIELD COUNTY MEDICAL ASSOCIATION, et al., Plaintiffs, v. UNITED HEALTHCARE OF NEW ENGLAND, et al., Defendants.

United States District Court, D. Connecticut.

December 5, 2013.

 

Alforney(s} appearing for the Case
Roy W. Breitenbach, Gartunkel Wild, P.C., Stamford, CT, for Plaintiffs.

Brian D. Boone, Alstan & Bird LLP, Charlotte, NC, Kyle G.A. Wallace , William H. Jordan, Alston & Bird, LLP, Atlanta, GA, Theodore J. Tucci, Robinson &
Cole, LLP, Hartford, CT, for Defendants.

 

 

 

 

RULING ANB ORDER GRANTING PLAINTIFFS’ MOTION FOR A TEMPORARY RESTRAINING ORDER AND
PRELIMINARY INIUNETION

STEFAN R. UNDERHILL, District Judge.

On November 15, 2013, plaintiffs Fairfield County Medical Association and Hartford County Medical Association, Inc. } (collectively "the Associations"),
submitted

[985 F.Supp.2d 265]
their emergency motion for a temporary restraining order and preliminary injunction seeking to enjoin defendants United Healthcare of New England,
Inc., United Healthcare Insurance Company, Inc., United HealthCare Services, Inc., and Unitedhealth Group, inc. (collectively "United"), from
implementing the termination of approximately 2,200 physicians from United's Medicare Advantage program. The Associations request an order (1)
enjoining United from terminating any of the affected physicians from United's Medicare Advantage network; (2) enjoining United from notifying its
Medicare Advantage customers that certain physician members will be terminated from the Medicare Advantage Network as of February 1, 2014; and (3)
compelling United to reinstate, advertise, and market the affected physicians in their 2014 directories for the Medicare Advantage Network. Pls.' Emerg.
Mot. TRO 1-2 (doc. 13).

United responded to the Associations’ motion, and I held oral argument on the merits of both interim remedies on December 3, 2013. Based upon a
review of the entire record, the Associations' request for a preliminary injunction is GRANTED.

1, Background

United is a health insurance provider that offers private coverage to elderly and disabled Medicare beneficiaries under the Medicare Part C? scheme
provided in the Social Security Act, 42 U.S.C. §8§ 1395w-21 ef seg. Defs.' Mem. Opp'n TRO 5 (doc. 29). As the largest private Medicare insurer in
Connecticut, United contracts with thousands of physicians to provide medical care for its Medicare Advantage 3 customers. Ashe Aff. {1 7 (doc. 29);
Compl. fi 21 (doc. 1). The majority of Connecticut physicians who participate in United's Medicare Advantage plan do so through an "all products"
agreement that governs physicians' service of customers across all of United's health insurance plans. Compl. 11 24-25. Although Medicare Advantage
patients may visit "out~of-network" physicians without a referral, those patients often do so at a greater cost than if they utilized a United network
physician. 4 Defs.' Mem. Opp'n TRO Ex. D, at 15 n.* ("The benefit level for non-emergency services from out-of-network physicians and other providers

 

 

https:/Awww.leagle.com/decision/inadvfdco 140912000122
t

arie2o19 Case 2:19-Cv-18130-KnKAC Asbo CUNT Hy des FalgsoO dd B19 | abeaaeotsh (LAR Bage!D: 111

WALL prucramy UT ICDS LILLE LUE SUE VICTS ELULLL LIT EWULK PILYSILIGLtS GLU ULEITE PLUVIUTLS., je

Around October 2 and October 31, 2013, United issued letters to more than 2,000 physicians in Connecticut notifying those physicians that they would be
removed from United's Medicare Advantage Network, effective February 1, 2014. > Compl.

[985 F.Supp.2d 266]
{1 5; Pls.‘ Mem. Supp. TRO 1 (doc. 20). United characterized these removals as an "amendment" to its contract with each provider. Compl. Ex. B, at 1
(“UnitedHealthcare is amending your Agreement ... to discontinue your participation in the Medicare Advantage network ... This Amendment does not
require your signature."). © For purposes of triggering the terminated physicians’ appeal rights, however, United described its removal of physicians
from the Medicare Advantage plan as a "termination without cause." Jd. at 2.

Shortly after issuance of the October 31, 2013 notices, the Associations filed this lawsuit, alleging United had denied the terminated physicians’
substantive and procedural due process rights under the Medicare Act, 42 U.S.C. §§ 1305 et seq., and United had breached the individual contracts with
each terminated physician. Compl. 11 33-56 (doc. 1).

The Associations and United dispute the timing, adequacy of notice, and effective date of termination for physicians facing removal from the Medicare
Advantage program. The Associations allege that United (1) unilaterally terminated service provider contracts with physicians enrolled in its Medicare
Advantage program in October 2013, in violation of the Medicare Act, 42 U.S.C. §§ 1305 et seq.; (2) violated the substantive and procedural rights of
affected physicians to appeal United's terminations; (3) failed to provide sufficient and proper notice to terminated physicians, rendering such notice
invalid; and (4) breached the explicit terms of their contracts with physician providers, breached the implied covenant of good faith and fair dealing,
and rendered its contracts with terminated physicians unenforceable through a failure to provide proper consideration. Compl. 1 33-56.

The parties primarily disagree about whether an insurance company providing Medicare Part C coverage may unilaterally remove, without cause or
consent, any physician in its network. United asserts that it may amend its agreements with physicians to change a physician's participation in its
different health plan products so long as it abides by the Medicare Act's regulations governing the notice and appeal rights of terminated physicians.
Defs.' Mem. Opp'n TRO 6. The Associations argue that the plain language of United's Physician Contract and the language in United's termination
notices should be characterized as terminations of the agreement, not as amendments, and that the terminations are subject to the timeline provided in
the contracts‘ termination clause. Compl. 1 30, 34, 45-46.

The Physician Contract's amendment clause offers United broad discretion to unilaterally alter its agreements with physicians, allowing amendments
to take place so long as United provides at least 90 days' notice. The effective date of an amendment is 90 days after a physician receives notice of the
amendment and a copy of the amended agreement:

_ We can amend this agreement or any of the appendices on 90 days written or electronic notice by sending you a copy of the amendment. Your

_ signature is not required to make the amendment effective. However, if you do not wish to continue your participation with our network as
changed by an amendment that is not required by law or regulation but that includes a material adverse change to this agreement, then you may
terminate this agreement on 60 days written notice to us...

Compl. Ex. A, at 4; Defs.' Mem. Opp'n TRO Ex. C, at 4.

The contract does not grant United the same discretion to terminate a physician without cause. In order to terminate an agreement without cause,
United must provide written notice by certified mail to the terminated physician at least 90 days prior to the anniversary date of a physician's
agreement by certified mail. Compl. Ex. A, at 4; Defs.' Mem. Opp'n TRO Ex. C, at 4 ("{YJou or we can terminate this agreement, effective on an
anniversary of the date this agreement begins, by providing at least 90 days prior written notice... We both agree that termination notices under this
agreement must be sent by certified mail, return receipt requested."). The termination clause limits the effective date of a termination without cause to
the anniversary date of United's agreement with the physician being terminated. Compl. Ex. A, at 4; Defs.’ Mem. Opp'n TRO Ex. C, at 4. Finally, the
Medicare Act's regulations require that United provide an appeals process by which physicians can challenge their terminations with or without cause.
42 C.F.R. § 422.202(d).

i. Jurisdiction and Standing

United makes numerous arguments that this court lacks the authority to hear this case and that plaintiffs lack standing to bring these claims. Each of
United's principal arguments is addressed below.

A. Subject Matter Jurisdiction

This court has subject matter jurisdiction to hear this dispute under 28 U.S.C. sections 1331 and 1367. The Associations assert two causes of action. The
first cause of action alleges that United has failed to comply with the procedural requirements of the Medicare Act, 42 U.S.C. §§ 1305 et seg. The second
cause of action alleges broadly that United has taken actions that constitute a material breach of contract under Connecticut common law. At the sarne
time, United's standard contract with physicians states that, because the agreement implicates interstate commerce, it is subject to federal jurisdiction.
Compl. Ex. A, at 5; Defs.' Mem. Opp'n TRO Ex. C, at 5. The court exercises original jurisdiction over the federal questions presented under the Medicare
Act, 28 U.S.C. § 1331, and it may exercise supplemental jurisdiction to hear the Associations’ related state law claims, 28 U.S.C. § 1367.

United argues that, notwithstanding the fact that the Associations have brought claims based on federal law, federal question jurisdiction does not exist
because the federal claims in this case lack merit. In short, United asserts that a federal district court must analyze whether federal claims will survive a
motion to dismiss for failure to state a claim before it can exercise federal question jurisdiction. See Fed. R.Civ.P. 12(b)(6). That is simply not the law, and
United provides no citation to suggest it is.

The “well-pleaded complaint" rule provides that a federal court has subject matter jurisdiction over a complaint that sets forth a federal claim on the
face of the complaint. Vaden v, Discover Bank, 556 U.S. 49, 59-61, 129 S.Ct. 1262, 173 L.Ed.2d 206 (2009); Rivet v. Regions Bank of La., 522 U.S. 470, 475-
76, 118 S.Ct. 921, 139 L.Ed.2d 912 (1998); Merrell Dow Pharms. Inc. v. Thompson, 4.78 U.S. 804, 808, 106 S.Ct. 3229, 92 L-Ed.2d 650 (1986); Franchise Tax

 

https:/Avww.leagle.com/decision/inadvidco14091 2000122
9/16/2039, Case 2:19-cv-18130- K Melee ase'h CURRED Ay $e5 F860 A126 O'S) | 4OABSbOTz Plate! fedwse|D: 112

DLV. CUS. HGVULELS VALAUUN 24U9L dU. Cae 1D. Va. Ay YUAN, AUD OR. LOHs, BP ed yoo), peu v. s4vuu, DAL Lies wie, vou 85, oy Gaus, 42)

90 L.Ed. 939 (1946). In the event that the court grants a motion to dismiss all federal

—™
[985 F.Supp.2d 268] \
claims, it must then decide whether to dismiss the pendent state law claims pursuant to United Mine Workers of America v. Gibbs, 383 U:S~945.

1130, 16 L.Ed.2d 218 (1966). Although arguments that the federal claims that provide subject matter jurisdiction are meritless may affect a court's
analysis of the decision whether to issue injunctive relief, a merits analysis is not a precondition to the exercise of federal jurisdiction.

 

 

B. Standing and Ripeness

1. The Associations Have Standing to Bring This Action

Both associations have standing to bring this complaint under the Supreme Court's jurisprudence regarding associational standing. In Hunt v.
Washington State Apple Advertising Commission, 432. U.S. 333, 97 S.Ct. 2434, 53 L-Ed.2d 383 (1977), the Supreme Court held that

 

an association has standing to bring suit on behalf of its members when: (a) its members would otherwise have standing to sue in their own right;
(b) the interests it seeks to protect are germane to the organization's purpose; and (c) neither the claim asserted nor the relief requested requires
. the participation of individual members in the lawsuit.

 

Id. at 343, 97 S.Ct. 2434; Rent Stabilization Ass'n v. Dinkins, 5.F.3d.591, 596 (2d Cir.1993).

The first prong of this test requires that the Associations' members have standing to bring this action as individuals. To establish individual standing, a
terminated physician would have to demonstrate that (1) United's actions resulted in an "injury in fact — an invasion of a legally protected interest
which is (a) concrete and particularized, and (b) actual or imminent"; (2) that there is a causal connection between United's actions and a physician's
injury; and (3) that it is likely that the physician's harm can be redressed by law. Lujan v. Defenders of Wildlife, 504.U.S. 555, 560-61, 112 S.Ct. 2130, 119
L.Ed.2d 351 (1992) (internal citations and quotations omitted); Green I. Power Auth. v. Fed, Energy Regulatory Comm'n, 577 F.3d 148, 159 (2d Cir.2009).

The Associations have demonstrated that their individual members would have standing to sue in their own right. Pinke Decl. (doc. 16); Hunt Decl. (doc.
17); Lapkin Decl. (doc. 18); Forgione-Rubino Decl. (doc. 19). Through affidavits, the Associations have provided information from affected members
quantifying their future economic losses from termination, expressing concern over the potential harm to their reputations, and describing the impact
of disruptions to their patient-physician relationships. In each of the declarations, the named physicians articulate specific, individual, tangible, and
quantifiable harm that they have experienced or will experience as a result of United's termination decisions. Finally, the physicians have offered
evidence to show that they had entered into Physician Contracts with United, that United may have breached these contracts by improperly terminating
certain physicians, and that the Medicare Act and common law govern the interpretation and enforcement of these contracts. Additionally, the
terminated physicians offer claims that are cognizable under the Medicare Act and under Connecticut's common law governing contracts. Both sources
of law allow for the equitable remedies the physicians seek.

The second prong requires that this lawsuit further the purpose and mission of the Associations. Both Associations represent a wide array of physicians
from multiple fields of medicine, in addition to medical students, interns, and residents. Compl. {fl 1-2. Both Associations describe thei ~

Capra
missions as promoting and representing high-quality medical care, cultivating knowledge in the art and practice of medicine, working wi é
community to improve the health of all people, and developing sound public policy. Jd. at 1 2. The Associations indicate that their mission-related
interest in this litigation includes ensuring the continued success of all their (physician) members, as well as ensuring the vitality of the medical
delivery system in their respective geographies. The Associations allege that, in addition to the direct harms its members experience from United's
termination of its agreement with those members, the remova! of over 2,000 physicians will increase the caseload of non-terminated physicians,
resulting in strains on the system and potential overloading of non-terminated medical practices.

Finally, the Associations have raised cognizable legal rights and issues both under the regulations of the Medicare Act and under contract law for which
equitable and legal remedies are available. United has asked me to impose new requirements to the Supreme Court's test for associational standing
(Defs.' Mem. Opp’n TRO 8). I decline to do so. The Associations have met the established standard for asserting associational standing; no more is
required of them.

2. The Terminated Physicians are not Required to Exhaust a Federal Administrative Process Before
Bringing the Instant Action.

Neither the text of the Medicare Act, nor the Centers for Medicare and Medicaid Services' ("CMS") regulations, require that physicians exhaust any
administrative pracesses prior to bringing an action to enforce a contract between a Medicare insurer and a physician/provider. Although Medicare has
a sophisticated regime that requires administrative exhaustion for beneficiaries contesting claim coverage, CMS has not contemplated or issued
regulations governing disputes between physicians and Medicare Plan C providers. 42 C.F.R. § 422.202(d). Because no administrative adjudication
mechanism exists for the claims made in this case, plaintiffs have not failed to exhaust administrative remedies.

3. The Associations’ Terminated Members Must Submit to fndividual Arbitration.

The plain language of United's Physician Agreement requires that physicians avail themselves of the appeal process in United's Administrative Guide
and then submit to binding, individual arbitration. Compl. Ex. A, at 5.7 Nevertheless, United's arbitration requirement does not preclude this court from
issuing an injunction in aid of arbitration. Ultimately the Associations are asking for time for their affected members to undergo a full appeal,
arbitration, and review process prior to the termination of their Medicare Advantage provider agreements with United. The Federal Arbitration Act
contemplates that federal courts may be required to review and enforce private agreements to arbitrate. 9 U.S.C. § 4; Vaden, 556 U.S. at 58, 60-61, 129

hittps:/Awww.leagle.com/decision/inadvidco14091 2000122 3/7
9/16/2019 Case 2:19-Cv-18130-K\EpIB& aden GUMres 47485 FARE S196 Wold, | HaAGarS Pi Ageleage!D: 113

[985 F.Supp.2d 270}
The Associations argue that the arbitration clause only governs disputes between United and its providers regarding reimbursement claims. The
contract's plain language indicates that the dispute resolution section is meant broadly to controi disputes regarding all sections of the contract. There
are no contrary terms or limitations that suggest that the dispute resolution and arbitration sections are intended to be limited to disputes over claim
coverage and payment. Thus, arbitration of the claims made here is required whether or not the status quo is preserved by injunction.

C. Preemption

For the same reasons that the Associations and their members are not required to exhaust a federal administrative process with CMS when contesting
their terminations, the Medicare Act does not preempt review of their terminations and their Physician Contracts. Although the Medicare Act explicitly
preempts attempts by states to undermine or compete with Medicare as a health insurance scheme, it is silent on the issue of appeals regarding at-will
termination or suspension of a physician without cause. 42 C.F.R. § 422.402 ("The standards established under this part supersede any State law or
regulation (other than State licensing laws or State laws relating to plan solvency) with respect to the MA plans that are offered by MA organizations."
(emphasis added)).

Instead, the Medicare Act requires that states do not interfere with the scope, implementation, or performance of Medicare plans offered by private
organizations. It does not, however, preempt courts from reviewing agreements between physicians/providers and private Medicare plan providers to
enforce the procedural rights set forth in those agreements and in the Medicare regulations governing physician termination. 42 C.F.R. § 422.202(d).
Instead, the Medicare Act's procedural requirements for terminations of physicians without cause from Plan C programs should be read as providing a
baseline level of procedural protection for physicians. These provisions are complementary to United's contracts with individual physicians, and they do
not supersede or displace stronger protections set forth in United's individual Physician Contracts.

ill. The Requests for Injunctive Relief

In the Second Circuit, the standard for issuance of a temporary restraining order ("TRO") is the same as the standard for a preliminary injunction. UBS
Fin. Servs. v. Junggren, No. 11-cv-437(MRK), 2011 WL 1831587, *1 (D.Conn. Mar. 30, 2011), citing Romag Fasteners, Inc. v. J.C. Penney, Inc., No. 07-cv~
1667(JBA), 2007 WL 4225792, *2 (D.Conn. Nov. 28, 2007). "The fundamental purpose in granting preliminary injunctive relief has always been to
preserve the court's ability to later render a meaningful final decision on the merits by preventing irreparable harm in the interim." H & R Block E. Tax
Servs., Inc. v. Brooks, No. 00~cV-1332(JCH), 2000 WL 33124809, *2 (D.Conn. Oct. 12, 2000).

A preliminary injunction is appropriate if a litigant demonstrates: "(1) that it will be irreparably harmed in the absence of an injunction, and (2) either
(a) a likelihood of success on the merits or (b) sufficiently serious questions going to the merits of the case to make them a fair ground for litigation, and
a balance of hardships tipping decidedly in its favor." Forest City Daly Hous., Inc. v. Town of N. Hempstead, 175 F.3d 144, 149 (2d Cir. 1999); see also
Mullins v. City of N_Y., 626 F.3d 47, 52~53 (2d Cir.2010); Moore v. Consol. Edison Co. of N.Y., 409 F.3d 506, 510 (2d Cir.2005); Genesee Brewing Co. v.

{985 F.Supp.2d 271]

 

Stroh Brewing Co., 124 F.3d 137, 142 (2d Cir.1997).

When ruling on an application for a preliminary injunction or TRO, the courts have taken into account the following four factors: (1) the significance of
the threat of irreparable harm to the plaintiff if the injunction is not granted; (2) the balance between the movant's alleged harm and the harm that
granting the injunction would inflict on the opposing party; (3) the probability that the plaintiff will succeed on the merits; and (4) whether a
permanent injunction would disserve the public interest. eBay v. MercExchange, LLC, 547.U.S. 388, 391, 126 S.Ct. 1837, 164 L.Ed.2d 641 (2006); Minn.
Mining & Mfg. Co. v. Francavilla, 191 F.Supp.2d 270, 277 (D.Conn.2002).

 

A. Irreparable Harm

The Associations identify three categories of harm that they believe are irreparable and impossible to fully compensate with damages. The first harm is
reputational, and it turns on the concern that patients will see a physician's removal from United's Medicare Advantage network as evidence of
physician malpractice or unscrupulousness. The second harm is broadly related to consumer protection and focuses on consumer confusion over
whether or not a specific physician will remain in-network and the impact of that information on a consumer's decision to enroll in United's Medicare
Advantage program. The third harm focuses on (1) damage to long-standing trust relationships between patients and their physicians; and (2) the
potential hardship for patients who require continuous care (e.g., patients with cancer, heart disease, diabetes) will experience in trying to identify new
in-network physicians, resulting in a disruption of those patients' continuity of care and access to appropriate physician- providers/specialists. Based
on the information in the record, I find that the Associations have met their burden of demonstrating that they will suffer harm that is imminent and
cannot be adequately compensated through damages.

The Second Circuit has not ruled directly on whether disruption of the physician-patient relationship rises to a level in which equitable relief is
appropriate. Med. Soc'y of NY. v. Toia, 560 F.2d 535, (2d Cir.1977) (declining to address the issue of harm to the physician-patient relationship due to
other standing considerations). Nevertheless, several district and circuit courts have found that disruption of the physician-patient relationship can
cause irreparable harm that justifies issuing preliminary injunctive relief, particularly when the patient belongs to a vulnerable class or may have a deep
trust relationship with the physician because of the serious nature of the patient's illness or medical needs. Schisler v. Heckler, 574 F.Supp. 1538, 1552-
53 (W.D.N.Y. 1983); see also Roudachevski v. All-Amer. Care Ctrs., Inc., 648 F.3d_701, 706-07 (8th Cir.2011). Other district courts have also found that
dropping certain physicians from insurance plans, or altering elderly patients' access to specialists by terminating provider plans with those physicians,
may cause irreparable harm and offend the public interest. See, e.g., Barron v. Vision Serv. Plan, 575. E.Supp.2d 825, 835-36 (N.D.Ohio 2008).

 

Moreover, courts have found that irreparable harm may exist when the moving party could suffer a loss of goodwill, suffer reputational harm, face
exclusion from certain business opportunities, or face a significant threat to that party's business. Semmes Motors, Inc. v. Ford Motor Co., 429 F.2d

https:/Awww.leagle.com/decision/inadvidco 140912000122
9/16/2019 Case 2:19-Cv-18130-KMapIB& adoRGUimees 47 4e5 FXG S963 Wol8, | HABAA PI Agelesage!D: 114

LY/, 1405 (24 UIL.19/Uj (tnreat tO business); Kogers Group, LC. V. UY OF raYECTIEVINE, AIK, O29 £30 /B4 (OTN UY.

[985 F.Supp.2d 272]
opportunity); Valley v. Rapides Parish Sch. Bd., 118 F.3d 1047 (5th Cir.1997) (loss of reputation); Multi-Channel TV Cable Co. v. Charlottesville Quality
Cable Operating Co., 22 F.3d 546 (4th Cir.1994) (permanent loss of customers due to the loss of goodwill); Planned Parenthood of Minnesota, Inc. v.
Citizens for Community Action, 558 F.2d 861, 867 (8th Cir.1977) (same).

 

Here, the Associations’ members who are subject to the termination notices will suffer (1) disruption of their relationships with their Medicare
Advantage patients, (2) loss of goodwill and reputational harm, and (3) a resulting loss of ability to compete in the market for provision of Medicare
services. The disruption of physician-patient relationships results from the high cost of medical care in this country and the structure of health
insurance reimbursement plans that distinguish between in-network and out-of-network service providers. The terminated providers' patients could
continue their existing relationships with the affected physicians only if they are able and willing to pay substantially greater sums to obtain those
medical services. As another court has noted:

It is unlikely that many patients would see a non-network [doctor] when they could see a network [doctor] for significantly less....

If [plaintiff], furthermore, were to prevail on his claim against [the insurer], it is unlikely that many of his former patients would return to him
once he rejoined the network. In the nieantime, most patients would have found other providers. Many, if not most, of these patients would
probably not go through the additional effort of switching [doctors] for a second time in a short period. Even those who did consider returning
might not as a result of the lawsuit's impact on {plaintiff's} reputation.

 

Barron, 575 F.Supp.2d at 836.

The patients who received notices that their doctor(s) had been terminated from the Medicare Advantage Plan will naturally worry that the termination
resulted from the doctor's poor professional performance or standing. Such harm is irreparable.

Finally, the combination of (1) the reduction in the number of patients who can receive in-network services from an affected provider, and (2) the
reputational harm that attends termination from a plan, will result in an irreparable loss in the ability to compete in the market for Medicare services.
This harm is magnified because United is far and away the largest Medicare insurance provider in Connecticut. Loss of United's Medicare insureds
translates to both a larger loss of market share and a broader reputational harm to affected doctors than would termination from a smaller plan.

B. Likelihood of Success on the Merits

The Associations have demonstrated a likelihood of success on the merits of their contract-based claims. United's argument that it has a unilateral right
to terminate participating physicians from participation in the Medicare Advantage plan by "amendment" of that plan is not supported by the language
of the contract or the parties’ experience under it.

United and the participating physicians entered into a contract that consists of a general network participation agreement plus a series of appendices
and other materials. ® That contractual structure allows

[985 F.Supp.2d 273]
the parties to set forth in the Physician Contract the basic obligations to each other that are independent of participation in a specific plan; e.g.,
maintaining medical credentials, submitting claims only for services rendered, promptly adjudicating claims for covered services, terminating the
agreement, and arbitrating disputes. The plans that a particular doctor participates in are listed in Appendix 2, and specific plan-related terms are set
forth in other appendices. Defs.' Mem. Opp'n TRO Ex. C, at 10 (doc. 29). The terms of the agreement between participating doctors and United with
respect to the Medicare Advantage plan are set forth in the Medicare Advantage Regulatory Requirements Appendix ("Medicare Appendix"). Id. at 20.
With limited exceptions, in the event of a conflict between the Physician Contract and the Medicare Appendix, "the provisions of [the Medicare}
Appendix shall control." Id. (Medicare App'x § 1).

United's "amendment" to Appendix 2, which removed the Medicare Advantage plan from the list of plans in which particular physicians participated,
had the effect of terminating those physicians from the network plan through which United provided Medicare benefits. The "amendment" terminated
all rights the physician had under the Medicare Appendix; i.e., the agreement governing the physician's participation in the Medicare Advantage plan.
The fact that a particular physician continued to participate in other United plans that do not provide Medicare benefits does not transform that
termination into something less than a termination of participation in a Medicare services plan. Medicare regulations require that a Medicare Advantage
insurer operating a "coordinated care plan or network MSA [medical savings account] plan providing benefits through contracting providers" meet
certain requirements. 42 C.F.R. § 422.4. Thus, when United "suspends or terminates an agreement under which the physician provides services to MA
(Medicare Advantage} plan enrollees," 42 C.F.R. § 422.202(d){1), it is required to provide written notice of the "reasons for the action, including, if
relevant, the standards and profiling data used to evaluate the physician and the number and mix of physicians needed by the MA organization." Id. §
422.202(d)(1)(i). That did not occur here, in apparent breach of both Medicare regulations and the Physician Contract provisions regarding termination
("either you or we can terminate this agreement, effective on an anniversary of the date this agreement begins, by providing at least 90 days prior
written notice."). 42 C.F.R. § 422.202(d); Compl. Ex. A, at 5; Defs.' Mem. Opp'n TRO Ex. C, at 5.

At oral argument, United suggested that it routinely amends Appendix 2 without the consent of participating physicians as a way of removing
physicians from participation in a particular plan. If true, that assertion would support United's interpretation of its rights under the agreement by
demonstrating how the parties themselves had interpreted the agreement in practice. 1 therefore requested that United provide evidence or affidavits
showing that in Connecticut it had used the amendment of Appendix 2 to unilaterally remove a physician from participation in its Medicare Advantage
plan without cause and without the physician's consent. The evidence provided in response to my request does not support United's assertion. Although
United apparently has added Connecticut physicians to a plan by amendment, Hayhurst

1985 F.Supp.2d 274}
Suppl. Decl. {1 5 (doc. 43), it has not terminated Connecticut physicians in that way.

Accordingly, I conclude that, at a minimum, the plaintiffs are likely to prevail on their breach of contract claims. °

https:/Avww.leagle.com/decision/inadvfdco14091 2000122
anei2ga9 CaS 2:19-Cv-18130-KiiDlE asBA CWA Hydes Fal pple 963 BO49 | 40sAG0FR Plledgh Esage!D: 115

iV. Conclusion

For the foregoing reasons, the Associations have met their burden of proving irreparable harm and a likelihood of success on the merits that United
breached the terms of its Physician Contract with the Associations’ member physicians. Therefore, a preliminary injunction to prevent the removal of
affected physicians from United's Medicare Advantage network in violation of United's Physician Contract is necessary pending determination of the
merits of the Associations' claims. ** Accordingly, the motion for preliminary injunction (doc. 13) is GRANTED.

PRELIMINARY INJUNCTION ORDER

Pursuant to Rule 65 of the Federal Rules of Civil Procedure:

IT IS ORDERED that the defendants, United Healthcare of New England, Inc., United Healthcare Insurance Company, Inc., United HealthCare Services,
Inc., and Unitedhealth Group, Inc., and their agents, officers, directors, trustees, employees, and anyone acting in concert with them who receives
actual notice of this order, are hereby restrained, enjoined, and prohibited from:

(a) terminating any of the Associations’ physician-members from United's Medicare Advantage network;

(b) notifying their Medicare Advantage customers/insureds that certain providers will be terminated from the Medicare Advantage Network as of
February 1, 2014; and

(c) removing or failing to advertise/market the Associations' affected physicians in United's 2014 directories for the Medicare Advantage Network.

 

This order shall not prevent the termination or non-renewal of a physician-member from United's Medicare Advantage network following United's
compliance with the effective termination date, appeal, and arbitration provisions governing terminations without cause, as set forth on page 5 (“What
if we do not agree") of its Physician Contract.

Within forty-eight (48) hours of the entry of this Order, the plaintiffs, Fairfield County Medical Association and Hartford County Medical Association,
Inc., shall provide a list of their members to United to permit United to comply with this order.

[985 F.Supp.2d 275]
The Associations are not required to give a security pursuant to Rule 65(c).

The preliminary injunction shall remain in effect until a ruling on the merits of the Associations’ claims or a further order of this court.
Pp ry Inj g

It is so ordered.

FoatNotes

1. Plaintiffs are membership organizations that assert associational standing to represent the concerns of their affected members. Compl. {1 1.
2. In its enacting legislation and regulations, this program is also referred to as "Medicare + Choice." 42 U.S.C. §§ 1395w-21 ef seg.

3. United and CMS refer to Medicare Plan C programs as "Medicare Advantage." Defs.' Mem. Opp'n TRO Ex. D, at 15-16. Within the Medicare Advantage
program, customers may choose to enroll in several different coverage plans. Id.

4. For certain Medicare Advantage plans, such as the Medicare Advantage PO and PPO plans, United offers partial coverage for non-emergency services
obtained from out-of-network providers, and patients pay the difference in cost. Defs.' Mem. Opp'n TRO Ex. D, at 25. Patients enrolled in lower-cost
plans, such as United's Medicare Advantage HMO, must notify United in advance of their intention to obtain non-emergency, out-of-network services,
and they must also pay for the full cost of those services. Jd. at 26.

5. United initially sent its termination notices by regular mail around October 2, 2013. Pls." Mem. Supp. TRO 1n. 1 (doc. 20); Defs.’ Mem. Opp'n TRO fl 4.
On October 31, 2013, United rescinded and reissued its termination notices by certified mail. Pls.‘ Mem. Supp. TRO 1 n. 1. The parties agree that the
October 2 and October 31 letters are substantively identical. Jd; Defs.' Mem. Opp'n TRO ff 4.

6. United refers to these agreements as "Physician Contracts." Defs.' Mem. Opp'n TRO Ex. C, at 2 (doc. 29).

7. We will resolve all disputes between us by following the dispute procedures set out in our Administrative Guide. If either of us wishes to pursue the
dispute beyond those procedures, they will submit the dispute to binding arbitration ... within one year. We both expressly intend that any dispute
between us be resolved on an individual basis so that no other dispute with any third party(ies) may be consolidated or joined with our dispute...
Arbitration will be conducted in Hartford County, CT.

Physician Contract, at 5.

8. As noted above, United refers to its network participation agreement as a "Physician Contract,’ Defs.' Mem. Opp'n TRO Ex. C, at 2 (doc. 29), and it
also uses the term "network participation agreement" in irs Medicare Advantage Appendix. Jd. at 20.

9. Having found that the Associations are likely to prevail on the merits of their contract claims, I need not balance the respective hardships in this case.
Nonetheless. in the alternative. I find that a balancing of hardshivs also would favor the Associations. In order to balance hardships. the court "must

https:/Avww.leagle.com/decision/inadvidco 140912000122 6/7
anprong CASE 2:19-Cv-18130-KiDIEMe aR CHINIFED Hf das FalBE 969 Bold | oAABatD Pledge EuAVE!D: 116

balance the competing claims of injury and must consider the effect on each party of the granting or withholding of the requested relief." Winter v.
Natural Resources Defense Council, Ine, 555 U.S.7, 9-10, 129 S.Ct. 365, 172 L.Ed.2d 249 (2008); Amoco Prod. Co. v. Gambell, 480 U.S. 531, 542, 107 S.Ct.
1396, 94 L.Ed.2d 542 (1987); N.Y. Progress & Protection PAC v. Walsh, 733,E.34.483, 488-89 (2d Cir.2013). United has not offered evidence of injury from
the granting of a preliminary injunction, and instead, has discussed the costs it may incur attempting to arbitrate appeals frarn terminated physicians
under its Physician Contract. The failure to grant injunctive relief, in contrast, would cause the Associations’ members irreparable harm.

10. The request for entry of a TRO is denied as moot.

 

Comment

Your Name

 

 

Your Email

 

 

Comments

 

 

 

 

1000 Characters Remaining

Leagie.com reserves the right to edit or remove comments but is under no abligation to Go so, or to explain individuai moderation decisions.

 

 

https:/Avww.leagle.com/decision/inadvfdco140912000122

77
' at

Case 2:19-cv-18130-KM-JBC Document 1-1 Filed 09/19/19 Page 37 of 43 PagelD: 117

13-4608-cv
Fairfield Cnty. Med. Ass’n v. United Healthcare of New England, Inc.

UNITED STATES COURT OF APPEALS
FOR THE SECOND CIRCUIT

SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER’). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

Ata stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
York, on the 7" day of February, two thousand fourteen.

PRESENT: AMALYA L. KEARSE,
REENA RAGGI,
Circuit Judges,
EDWARD R. KORMAN,
District Judge.

 

FAIRFIELD COUNTY MEDICAL ASSOCIATION and
HARTFORD COUNTY MEDICAL ASSOCIATION,
INC.,

Plaintiffs-Appellees,

V. No. 13-4608-cv

UNITED HEALTHCARE OF NEW ENGLAND, INC.,
UNITED HEALTHCARE INSURANCE COMPANY,
INC., UNITED HEATHCARE SERVICES, INC., and
UNITEDHEALTH GROUP, INC.,
Defendants-Appellants.

 

 

” The Hon. Edward R. Korman, of the United States District Court for the Eastern District
of New York, sitting by designation.
4

APPEARING FOR APPELLANTS:

APPEARING FOR APPELLEES:

FOR AMICI CURIAE AMICI
ASSOCIATIONS:

FOR AMICUS CURIAE
AMERICA’S HEALTH
INSURANCE PLANS:
FOR AMICI CURIAE

STATE OF CONNECTICUT
AND THE OFFICE OF THE
HEALTHCARE ADVOCATE:

FOR AMICUS CURIAE
UNITED STATES SENATOR
RICHARD BLUMENTHAL:

_ Case 2:19-cv-18130-KM-JBC Document 1-1 Filed 09/19/19 Page 38 of 43 PagelD: 118

CATHERINE E. STETSON (David M. Ginn,
Hogan Lovells US LLP, Washington, D.C.;
Steven M. Edwards, Hogan Lovells US LLP,
New York, New York; Theodore J. Tucci,
Robinson & Cole LLP, Hartford, Connecticut;
William H. Jordan, Kyle G.A. Wallace, Brian D.
Boone, Alston & Bird LLP, Atlanta, Georgia;
John F. Cambria, Alston & Bird LLP, New
York, New York, on the brief), Hogan Lovells
US LLP, Washington, D.C.

ROY W. BREITENBACH (Jason Y. Hsi, on the
brief), Garfunkel Wild, P.C., Great Neck,
New York.

Edith M. Kallas, Joe R. Whatley, Jr., Uze C.
Thielmann, Whatley Kallas, LLP, New York,
New York.

Robert A. Long, Caroline M. Brown, David M.
Zionts, Covington & Burling’ LLP,
Washington, D.C.; Joseph M. Miller, Michael S.
Spector, America’s Health Insurance Plans,
Washington, D.C.

Robert W. Clark, Assistant Attorney General,
for George Jepsen, Attorney General for the
State of Connecticut, Hartford, Connecticut.

Sean K. McElligott, William M. Bloss,
Koskoff Koskoff & Bieder, P.C.,
Bridgeport, Connecticut.
, Case 2:19-cv-18130-KM-JBC Document 1-1 Filed 09/19/19 Page 39 of 43 PagelD: 119

4

Appeal from an order of the United States District Court for the District of
Connecticut (Stefan R. Underhill, Judge).

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the preliminary injunction entered on December 5, 2013, is
AFFIRMED AS MODIFIED.

Defendants appeal from a grant of a preliminary injunction halting the removal of
plaintiffs’ physician members from defendants’ Medicare Advantage network, arguing,
among other things, that (1) the district court lacked federal subject matter jurisdiction over
the case, and (2) plaintiffs do not have associational standing.’ In reviewing the

preliminary injunction for an abuse of discretion, see WPIX, Inc. v. ivi, Inc., 69] F.3d 275,

 

278 (2d Cir. 2012), we assume the parties’ familiarity with the facts and the record of prior
proceedings.
1. Federal Subject Matter Jurisdiction

A cause of action “arises under” federal law and thus confers subject matter
jurisdiction pursuant to 28 U.S.C. § 1331 “when the plaintiff's ‘well-pleaded complaint’
raises an issue of federal law.” New York v. Shinnecock Indian Nation, 686 F.3d 133,
138 (2d Cir. 2012). One exception to the “well-pleaded complaint” rule is “when the

claim is so insubstantial, implausible, foreclosed by prior decisions of the Supreme Court,

 

' Defendants also moved for a stay pending appeal. Because we decide defendants’
appeal, the motion to stay is denied as moot.

3
4

_ Case 2:19-cv-18130-KM-JBC Document 1-1 Filed 09/19/19 Page 40 of 43 PagelD: 120

or otherwise completely devoid of merit as not to involve a federal controversy.”

Southern New England Tel. Co. v. Global NAPs Inc., 624 F.3d 123, 133 (2d Cir. 2010)

 

(anternal quotation marks and alterations omitted).

Here, plaintiffs assert two causes of action, one alleging violations of the federal
regulations implementing the Medicare Act, see 42 C.F.R. § 422.202, and one for breach of
contract under Connecticut law. Plaintiffs’ complaint thus includes a claim that “arises
under” federal law sufficient to invoke federal subject matter jurisdiction and to support the
district court’s discretionary exercise of supplemental jurisdiction over the state claim.

See 28 U.S.C. § 1367; Carver v. Nassau Cnty. Interim Fin. Auth., 730 F.3d 150, 154 (2d

 

Cir. 2013) (reviewing “decision to assert supplemental jurisdiction over a state law claim
under an abuse-of-discretion standard”).

In urging otherwise, defendants maintain that plaintiffs’ federal claim is so
insubstantial as to divest the court of subject matter jurisdiction. But a federal claim “is
not ‘insubstantial’ merely because it might ultimately be unsuccessful on its merits.”
Southern New England Tel. Co. v. Global NAPs Inc., 624 F.3d at 133. Rather, “[o]nce a
federal court has determined that a plaintiff's jurisdiction-conferring claims are not
insubstantial on their face, ‘no further consideration of the merits of the claim is relevant to
a determination of the court’s jurisdiction of the subject matter.’” In re Stock Exchs.

Options Trading Antitrust Litig., 317 F.3d 134, 150 (2d Cir. 2003) (quoting Baker v. Carr,

 

369 U.S. 186, 199 (1962)).
4

_ Case 2:19-cv-18130-KM-JBC Document 1-1 Filed 09/19/19 Page 41 of 43 PagelD: 121

Accordingly, because plaintiffs’ federal cause of action is not facially insubstantial,
the district court properly exercised subject matter jurisdiction over the suit.

2. Associational Standing

 

An organizational plaintiff has “associational standing” to assert claims on behalf of
its members if “(a) [the organization’s] members would otherwise have standing to sue in
their own right; (b) the interests it seeks to protect are germane to the organization’s
purpose; and (c) neither the claim asserted nor the relief requested requires the

participation of individual members in the lawsuit.” Hunt _v. Wash. State Apple Adver.

 

Comm’n, 432 U.S. 333, 343 (1977); accord Alliance for Open Society Int’l, Inc., v. U.S.
Agency for Int’] Dev., 651 F.3d 218, 228 (2d Cir. 2011). Defendants challenge plaintiffs’
ability to satisfy the second and third prongs. We are not persuaded.

The district court properly declined to conclude that the second prong was not met
on the basis, urged by defendants, that the litigation would not serve the interests of a
majority of plaintiffs’ members. Defendants put forth no evidence that any members
disapprove of the instant suit. Indeed, if defendants could remove some of plaintiffs’
members from the Medicare Advantage network in alleged violation of federal regulations
and contractual obligations, then plaintiffs’ other members might reasonably support this
litigation to avoid similarly being removed in the future.

In light of our modification of the injunction, as set forth below, plaintiffs also

satisfied the third Hunt prong. This prudential requirement operates typically to preclude
4

!

, Case 2:19-cv-18130-KM-JBC Document 1-1 Filed 09/19/19 Page 42 of 43 PagelD: 122

suits for damages because those cases require individualized inquiries. See, e.g., Warth v.

Seldin, 422 U.S. 490, 515-16 (1975); cf. Bano v. Union Carbide Corp., 361 F.3d 696, 714

 

(2d Cir. 2004) (rejecting argument that “association automatically satisfies the third prong
of the Hunt test simply by requesting equitable relief rather than damages”). That is not
this case. Here, plaintiffs’ members are apparently subject to identical contracts, and
participation of the individual physicians is not necessary because the preliminary
injunction, as we hereinafter modify it, will only aid their arbitration obligations.

Thus, plaintiffs have associational standing to pursue the instant suit.

3. Modification of Preliminary Injunction

 

In addition to enjoining defendants from removing any of plaintiffs’ physician
members, the district court also provided that “{t]he preliminary injunction shall remain in
effect until a ruling on the merits of the [plaintiffs’] claims or a further order of this court.”
Fairfield Cnty. Med. Ass’n v. United Healthcare of New England, Inc., --- F. Supp. 2d ---,
2013 WL 6334092, at *10 (D. Conn. Dec. 5, 2013).

Based upon counsel’s concessions at oral argument, this provision is hereby
modified to state as follows:

The Associations’ physician-members subject to removal from United’s

Medicare Advantage network shall have a reasonable time, not exceeding 30

days from February 7, 2014, to challenge their removal by initiating

arbitration proceedings in which they may seek emergency or injunctive

relief from an arbitrator. After this period, the preliminary injunction shall
expire.
' |

Case 2:19-cv-18130-KM-JBC Document 1-1 Filed 09/19/19 Page 43 of 43 PagelID: 123

wilh oe

We have considered defendants’ remaining arguments and conclude that they do
not warrant reversal of the preliminary injunction except to the extent that it is modified in
this order. We therefore AFFIRM AS MODIFIED the preliminary injunction of the
district court.

FOR THE COURT:
CATHERINE O’HAGAN WOLFE, Clerk of Court
